FIRST DIVISION
                                BARNES, P. J.,
                            GOBEIL and MARKLE, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules



                                                                   February 17, 2022




In the Court of Appeals of Georgia
 A21A1316. GRIFFIN v. STEWART.

      MARKLE, Judge.

      In this personal injury case arising from a car wreck, Towansa Griffin appeals

from the trial court’s dismissal of her complaint with prejudice for failure to timely

serve defendant Raymond Stewart. On appeal, Griffin contends the trial court erred

because Stewart was served both by publication and personally, and she was not

guilty of laches; and the dismissal should have been without prejudice. For the

reasons that follow, we affirm the dismissal of the action, but vacate the trial court’s

order to the extent it dismissed the action with prejudice.

      “A trial court’s ruling on a motion to dismiss a complaint for insufficient

service of process will be upheld on appeal absent a showing of an abuse of

discretion. Factual disputes regarding service are to be resolved by the trial court, and
the court’s findings will be upheld if there is any evidence to support them.”

(Citations and punctuation omitted.) Griffin v. Trinidad, 357 Ga. App. 492 (850 SE2d

878) (2020).

      So viewed, the record shows that Griffin filed her complaint in March 2019,

alleging that she was injured as a result of a multiple vehicle accident caused by

Stewart, a resident of Ohio, on October 25, 2017. Stewart answered by special

appearance in April 2019, raising the defense of insufficient service of process,

among others.

      On October 29, 2019, Griffin moved to serve Stewart by publication. She

attached to her motion an affidavit of due diligence, pursuant to OCGA § 9-11-4 (f)

(1) (A), and documents showing five failed attempts to serve Stewart between May

and October 2019 in both Ohio and Georgia. The trial court granted the motion, and

the notice was published in accordance with OCGA § 9-11-4 (f) (1) (C) throughout

December 2019 and January 2020. Stewart then moved to dismiss the complaint for

lack of service. More than a month later, Griffin responded to the motion and also

moved for default judgment based on Stewart’s failure to file an answer after he had

been served by publication.



                                         2
      In August 2020, Griffin moved for the appointment of a special process server,

which the trial court granted, and Stewart was personally served at his residence in

Georgia on August 9, 2020, more than two years after the complaint had been filed,

and more than nine months after the statute of limitation had run. Two days later, the

trial court heard argument on Stewart’s motion to dismiss. The trial court granted the

motion, finding that Griffin failed to exercise the greatest possible diligence in

serving Stewart after the statute of limitation ran and, therefore, the personal service

did not relate back to the filing of the complaint. This appeal followed.

      1. In related enumerations of error, Griffin contends that the trial court abused

its discretion in dismissing her complaint because she served Stewart both by

publication and personally, and the service related back to the time of the filing of the

complaint because she was not guilty of laches. We disagree.

             Where service is made after the statute of limitation expires, the
      timely filing of the complaint tolls the statute only if the plaintiff shows
      that he acted in a reasonable and diligent manner in attempting to ensure
      that a proper service was made as quickly as possible. However, when
      the statute of limitation has expired, and a defendant raises the issue of
      defective service, the plaintiff must act with the greatest possible
      diligence from that point forward in order to serve the defendant or risk
      dismissal of his case. Under both standards, a plaintiff has the burden of
      showing she exercised the required diligence and that there are no

                                           3
      unexplained lapses in her attempts to serve the defendant; this showing
      must be supported by specific dates and details.


(Citations and punctuation omitted.) Lipscomb v. Davis, 335 Ga. App. 880, 880-881

(783 SE2d 398) (2016).

      Here, the statute of limitation ran on or about October 26, 2019, and it is

undisputed that Stewart was not served prior to that date.1 See OCGA § 9-3-33.

Because Stewart had raised the issue of lack of service in his special appearance

answer, Griffin was required to “act with the greatest possible diligence from that

point forward” to perfect service on Stewart. Lipscomb, 335 Ga. App. at 880; see also

Griffin, 357 Ga. App. at 495 (1). Although she contends that she satisfied that heavy

burden by effecting both service by publication and personal service on Stewart, we

are not persuaded.

      1
        Griffin contends that, pursuant to OCGA § 9-3-99, the statute of limitation did
not expire until December 2019, the date of the alleged discharge of Stewart’s citation
for following too closely. See Beneke v. Parker, 285 Ga. 733, 734 (684 SE2d 243)
(2009); OCGA § 40-6-49 (a). However, Griffin proffered no evidence to support her
position, and thus there is nothing in the record to refute the trial court’s finding that
the two-year statute of limitation expired on October 26, 2019. Moreover, because
discovery has typically not ensued at this stage of the litigation, “[a] dismissal for
insufficiency of service of process is a finding by the trial court that service was not
perfected in a reasonable and diligent manner within the prescribed statute of
limitation[.]” (Citation omitted; emphasis supplied.) Mangram v. City of Brunswick,
324 Ga. App. 725, 727 (1) (b) (751 SE2d 523) (2013).

                                            4
      (a) Service by publication.

      Because Griffin relies heavily on the effect of the service by publication, we

address this claim of error first. Griffin contends that the trial court erred by

ultimately dismissing her case because its initial grant of her motion to serve by

publication amounted to an implicit finding that she had exercised the requisite due

diligence. She is correct that, by virtue of its order in November 2019, the trial court

found she had been diligent in her service attempts to that point. See Smith v.

Johnson, 209 Ga. App. 305, 306 (1) (433 SE2d 404) (1993), overruled on other

grounds by Ragan v. Mallow, 319 Ga. App. 443 (744 SE2d 337) (2012). However,

the record is devoid of evidence documenting any effort to perfect service on Stewart

between October 2019 and August 2020, when he was personally served.

      For this reason, Griffin’s reliance on Starr v. Wimbush, 201 Ga. App. 280 (410

SE2d 776) (1991), overruled on other grounds by Ragan, 319 Ga. App. at 447 (2),

and overruled on other grounds by Giles v. State Farm Mut. Ins. Co., 330 Ga. App.

314 (765 SE2d 413) (2014), is misplaced. In Starr, after due diligence was

established by virtue of an order permitting service by publication, the record showed

that plaintiff took “several additional steps . . . to locate defendant” thereafter, and

perfected personal service less than two months later. 201 Ga. App. at 281 (2). There,

                                           5
we found that the trial court abused its discretion in finding the plaintiff did not

perfect service with the requisite due diligence.

      The record here does not demand the same result. Notably, Griffin did not

move for service by publication until October 29, 2019, three days after the statute

of limitation had expired, and did not move for the appointment of a special process

server until August 6, 2020, an additional nine months later. Given this unexplained

lapse between October 2019 and August 2020,2 the trial court did not err in finding

that Griffin failed to act with sufficient diligence in perfecting service, despite having

previously found, in early November 2019, that she had met the diligence

requirements for service by publication. See Lipscomb, 335 Ga. App. at 880-881; see

also Smith, 209 Ga. App. at 306 (1) (remand to trial court to determine whether

plaintiff was diligent in serving defendant where record showed no attempts for six

months between service by publication and effecting personal service).

      To the extent that Griffin contends that service by publication was sufficient

to confer personal jurisdiction on Stewart, we disagree. The general rule is that

      2
         At the hearing, Griffin’s counsel insisted that the search for Stewart continued
after he was served by publication, but offered no testimony or documentary evidence
to show specific dates or events. See Lipscomb, 335 Ga. App. at 880-881 (“[T]his
showing must be supported by specific dates and details.”) (citation and punctuation
omitted).

                                            6
service by publication does not confer personal jurisdiction against defendants in tort

actions except when “the defendant is a resident who is actually present within the

jurisdiction of the court, has actual knowledge of the suit, and wilfully secrets himself

in order to frustrate all reasonable efforts to effect personal service.” (Citations and

punctuation omitted.) Ragan, 319 Ga. App. at 446-447 (2); see Durland v. Colotl, 359

Ga. App. 170, 173 (1), n. 6 (855 SE2d 83) (2021); OCGA § 9-11-4 (f) (1) (A). “[T]his

inquiry is heavily fact specific and must be done on a case-by-case basis.” Henderson

v. James, 350 Ga. App. 361, 365 (829 SE2d 429) (2019).

      Here, there was no evidence that Stewart was wilfully evading service, nor did

the trial court so find.3 Rather, the attachments to the motion for service by

publication merely show that (a) three attempts to serve Stewart were made at a single

address in Ohio between May and June 2019, but he did not reside there; (b) service

was attempted in Arnoldsville, Georgia in September 2019, but Stewart no longer

resided at that address; and (c) another attempt to serve him in Ohio in October 2019

failed because he did not reside at that address. Moreover, the trial court heard no

testimony to establish that Stewart had wilfully evaded service. As such, personal

      3
        The order permitting service by publication merely tracks the language of
OCGA § 9-11-4 (f) (1) (A) in declaring that Stewart “is either a nonresident of this
State or has concealed himself.” (Emphasis supplied.)

                                           7
jurisdiction did not attach as a result of the service by publication. See Wyatt v.

House, 287 Ga. App. 739, 740 (1) (652 SE2d 627) (2007), overruled on other grounds

by Ragan, 319 Ga. App. at 447 (2), (no in personam jurisdiction where plaintiff

offered no facts to show tortfeasor had wilfully evaded service); Southeastern

Security Ins. Co. v. Lowe, 242 Ga. App. 535, 536 (1) (530 SE2d 231) (2000) (same);

see also Henderson, 350 Ga. App. at 365 (no in personam jurisdiction where there

was no evidence that tortfeasor had actual notice of the suit against him).

      (b) Personal service.

      Griffin next argues that the trial court abused its discretion in finding that the

she was guilty of laches and, thus, personal service did not relate back to the date of

the complaint. We disagree.

             [W]hen the statute of limitation expires between the date of filing
      and the date of service, whether that service relates back is dependent
      upon the length of time and the diligence of the plaintiff. The correct test
      must be whether the plaintiff showed that he acted in a reasonable and
      diligent manner in attempting to insure that a proper service was made
      as quickly as possible. A reasonable rule must be that in such case the
      trial judge should look at all the facts involved and ascertain whether the
      plaintiff was in any way guilty of laches. The plaintiff has the burden of
      showing lack of fault. Determining whether this burden has been met is



                                           8
      in the trial court’s discretion, and the trial court’s finding will not be
      disturbed absent an abuse of discretion.


(Citations and punctuation omitted.) Williams v. Bragg, 260 Ga. App. 377, 378 (579

SE2d 800) (2003), overruled on other grounds by Van Omen v. Lopresti, 357 Ga.

App. 9, 14 (2) (849 SE2d 758) (2020).

      Here, the trial court found that Griffin was guilty of laches because she did not

attempt to personally serve Stewart between October 2019 and August 2020.4

Because there is an absence of evidence documenting any effort to effect personal

service on Stewart during this time, Griffin cannot meet her burden to show that the

trial court abused its discretion in so finding. See Griffin, 357 Ga. App. at 495-496

(1) (plaintiff failed to exercise the greatest possible diligence where five months

elapsed before serving defendants and “the record [was] devoid of evidence of the

dates or of any specific details regarding previous unsuccessful attempts to serve

them at those addresses.”); cf. UHS of Peachford v. Brady, 361 Ga. App. 290, 292

(864 SE2d 129) (2021) (trial court abused its discretion in denying motion to dismiss


      4
        The trial court specifically noted that the first four months of this period fell
prior to the issuance of the first judicial emergency order that suspended litigation
deadlines due to the pandemic. See Order of the Supreme Court of Georgia Declaring
Statewide Judicial Emergency (March 14, 2020).

                                           9
for lack of service where service was delayed for three months after the statute of

limitation had expired and plaintiff failed to show any service efforts during that

time); see also Parker v. Silviano, 284 Ga. App. 278, 279-280 (1) (643 SE2d 819)

(2007) (trial court did not abuse its discretion in dismissing complaint where

defendant was not served until 18 days after the filing of the complaint and 10 days

after the statute of limitation expired, and plaintiff failed to account for the delay).

Accordingly, we affirm the trial court’s dismissal of the complaint for lack of service.

      2. Griffin next argues that the trial court erred by dismissing her complaint with

prejudice. We agree.

             A dismissal for insufficiency of service of process is a finding by
      the trial court that service was not perfected in a reasonable and diligent
      manner within the prescribed statute of limitation and is not a ruling that
      the plaintiff’s action is, in fact, barred by the running of the statute of
      limitation. On such a motion to dismiss, the trial court cannot determine
      on the merits that the plaintiff’s action is barred by the running of the
      statute of limitation, because such issue is a factual issue and must
      eliminate the factual issue of tolling.


(Citation omitted.) Mangram v. City of Brunswick, 324 Ga. App. 725, 727-728 (1) (b)

(751 SE2d 523) (2013). The trial court therefore erred by dismissing Griffin’s

complaint with prejudice. Id. at 728 (1) (b). Accordingly, we vacate this portion of

                                          10
the trial court’s judgment, and remand with direction that the case be dismissed

without prejudice. In making this ruling, we, of course, express no opinion

whatsoever on whether a refiling of the action would now be barred by the applicable

statute of limitation.

      Judgment affirmed in part, vacated in part, and case remanded with direction.

Barnes, P. J., and Gobeil, J., concur.




                                         11